ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a civil case Motion with brief filed in Tribal Court. The Motion, to Stay Order of Eviction, was filed and denied on or about June 27, 2013. The Motion, brought by Ann Bushman, Defendant, asks for the stay, . until the Fort Peck Tribal Court of Appeals can take jurisdiction of this matter.” Motion, page 1.
The file does not contain any follow up Petition to Review /Notice of Appeal. The Motion however, as filed in Tribal Court, does contain elements of appeal issues. Accordingly, we have treated the Motion as a Petition for Review and reviewed the file and Order accordingly. We have determined that this Order is supported by the evidence presented.
Under applicable Tribal law, “The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.” Fort Peck Tribes Comprehensive Code of Justice, Title II CCOJ, Section 202. Therefore,
IT IS HEREBY ORDERED that the appeal be, and the same is hereby, denied.